internal_revenue_service number release date index number -------------- --------------------------- -------------------------------- ------------------------------------ ---------------------- in re ----------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ----------------------- id no ------------------- --------------------------------------------------- telephone number ---------------------- refer reply to cc ita b02 plr-113274-16 date date dear ty ------------------------------------------------ taxpayer taxpayer group w w group x y bank financial advisor z accounting firm date1 date2 date3 date4 date5 date6 date7 date8 date9 date10 a b c d dollar_figurea dollar_figureb -------------------------------- ----------------------------------------------------------- ------------------------------------------- ------------------------------------------------------------------------ --------------------------------------------------- ------------------------------------- ------------------------------------- ---------------------------------- --------------------------------------------------- ------------------------------ -------------------- -------------------- ---------------------- ------------ ----------------- ----------------- ------------------- ------------------------ ---------------------- ---------------------- ----- -- ---- ---- ------------------ ------------------ plr-113274-16 dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg year state dear ------------- ---------------- ------------------ -------------- -------------- -------------- --------------------------------------------- -------------- this is in response to a letter dated date1 requesting an extension of time to make a safe-harbor election under revproc_2011_29 2011_1_cb_746 to allocate success-based fees between facilitative and non-facilitative amounts for taxpayer’s transaction during the taxable_year ending date2 this request is made in accordance with sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations facts and representations taxpayer represents the following description of taxpayer and w taxpayer was formed on date3 under the laws of state taxpayer was formed in connection with the desired acquisition of w the w acquisition taxpayer is now the common parent of an affiliated_group_of_corporations that join in filing consolidated u s federal_income_tax returns the taxpayer group taxpayer uses the accrual overall_method_of_accounting and a date4 taxable_year end w is a provider of early childhood care and educational_services w operates as a holding_company of various operating subsidiaries that make up the group the w group prior to the w acquisition w as the common parent of the w group filed consolidated u s federal_income_tax returns using the accrual overall_method_of_accounting with a date4 taxable_year end as a result of the w acquisition w’s former consolidated_group ie w group terminated and a final short-period return was filed for the period ended date5 the w acquisition on date5 taxpayer through its wholly-owned subsidiary x acquired a of the outstanding_stock of w an unrelated state corporation for approximately dollar_figurea of cash consideration including cash raised through the issuance of new debt the w acquisition was structured as a reverse subsidiary merger whereby y a wholly-owned subsidiary of x was first formed on date3 y then merged with and into w with w surviving for u s federal_income_tax purposes the formation of y and its merger into plr-113274-16 w was disregarded instead the transaction was treated for federal tax purposes as a direct taxable purchase of stock of w by x as a result of the w acquisition the w group terminated and the members of the w group became members of the taxpayer group beginning date in order to fund a portion of the consideration for the w acquisition y and w as borrowers entered into a credit agreement with a syndicate of lenders led by bank the debt consisted of term loans with an aggregate principal balance of dollar_figureb million the term loans in addition the lenders agreed to a revolving line of credit to be issued from time to time on or after the w acquisition with an aggregate principal balance of dollar_figurec for purposes of the w acquisition however dollar_figured million of the term loans was used to finance the acquisition description of financial advisor fees in connection with the w acquisition financial advisor provided the following services to taxpayer i transaction advisory services related to the acquisition of w the transaction advisory services and ii financial and structural advice with respect to debt financing of taxpayer the debt related_services collectively these services are hereinafter referred to as the services financial advisor was compensated for the services with a total fee of dollar_figuree total fee this total fee represented b of the total enterprise value of the w acquisition and this total fee was contingent upon the successful completion of the w acquisition pursuant to a management consulting agreement the management agreement entered into with z a state corporation and wholly-owned operating subsidiary of w z agreed to pay or cause to be paid the total fee of the total fee a portion of the fee which later turned out to be c or dollar_figuref pertained to the transaction advisory services transaction advisory services fee and the remainder which later turned out to be d or dollar_figureg pertained to the debt related_services debt related_services fee the missed election during the period in question taxpayer’s accounting department and taxpayer’s tax department were both inundated with various matters related to the w acquisition in addition taxpayer’s tax department consisted of only two individuals neither of whom was engaged in the day-to-day operations of the taxpayer’s accounting department as a result the election at issue the rev_proc election was missed plr-113274-16 on date7 financial advisor provided a breakdown of the total fee via email to taxpayer’s accounting department the financial advisor fee email this email in effect allocated c of the dollar_figuree total fee to the transaction advisory services fee and the remainder to the debt related_services fee however due to various issues the financial advisor fee email that was received by taxpayer’s accounting department was not contemporaneously shared with taxpayer’s tax department nevertheless this information was used by taxpayer’s accounting department in developing taxpayer’s financial statements for the period ending date2 for example taxpayer’s accounting department entered the dollar_figuref transaction advisory services fee into one subsidiary ledger the transaction cost ledger and entered the dollar_figureg debt related_services fee into a separate subsidiary ledger the debt-related services fee ledger in early year1 taxpayer engaged accounting firm to analyze the u s federal_income_tax treatment of the various transaction-related costs incurred in connection with the w acquisition the scope of accounting firm’s analysis was limited to specific transaction-related costs and did not include debt issuance costs on or about date8 the taxpayer’s accounting department provided to accounting firm the transaction cost ledger but not the debt-related services fee ledger included in the transaction cost ledger was a certain line item this line item in effect provided the following ambiguous information with respect to the fee term loans dollar_figureb - financial advisor b total fee--dollar_figureg the individuals within the taxpayer’s accounting department who were overseeing the services performed by accounting firm had not been made privy to the financial advisor email and had no knowledge of the transaction advisory services fee because the line item referenced the term loans with bank the individuals overseeing the transaction cost analysis being carried out by accounting firm believed that the dollar_figureg fee that was mentioned in the notation related exclusively to debt issuance costs for the term loans and therefore constituted a debt-related services fee accounting firm was therefore advised that such fee was outside accounting firm’s scope of review because as previously noted accounting firm was not engaged to analyze debt issuance costs accordingly the transaction advisory services fee was never analyzed by accounting firm as part of its engagement when preparing the return on which the revproc_2011_29 election at issue was required the year return the taxpayer’s tax department looked solely to accounting firm’s transaction cost analysis for purposes of identifying deductible transaction costs and incorrectly assumed that all costs not included therein were ineligible debt-related services fees or were unrelated to the w acquisition the reliance by taxpayer’s tax department on the transaction cost analysis prepared by plr-113274-16 accounting firm was due in part to the fact that the tax department had not been involved with the transaction cost analysis and had not been provided with any other information with respect to the transaction advisory services fee at that time accordingly none of the dollar_figuref transaction advisory services fee was treated as eligible for the relief provided by revproc_2011_29 this resulted in the erroneous tax_accounting treatment of the transaction advisory services fee likewise no election statement election statement was filed pursuant to revproc_2011_29 with the year return accounting firm reviewed the year return prepared by taxpayer’s tax department but because accounting firm performed the transaction cost analysis with respect to the w acquisition and was not aware of the transaction advisory services fee for reasons discussed above accounting firm was not aware of the need for an election statement the year return was filed on or about date9 discovery of missed election on or about date10 taxpayer’s tax department reconciled the accounting firm analysis to the general ledger and in consultation with its accounting department received the financial advisor fee email taxpayer’s tax department determined that the dollar_figureg line item which represented the debt-related services fee was actually part of the total fee paid_by z to financial advisor that included both the dollar_figuref transaction advisory services fee and the dollar_figureg debt-related services fee accounting firm advised that taxpayer request relief under revproc_2016_1 and sec_301_9100-1 and sec_301_9100-3 for the missing election statement accordingly taxpayer is seeking relief to make an election for year under revproc_2011_29 with respect to the transaction advisory services fee incurred in connection with the services provided by financial advisor law and analysis sec_263 of the internal_revenue_code and sec_1_263_a_-2 of the income_tax regulations generally provide that no deduction shall be allowed for any amount_paid out for property having a useful_life substantially beyond the taxable_year in the case of an acquisition or reorganization of a business_entity costs that are incurred in the process of acquisition and that produce significant long-term benefits must be capitalized 503_us_79 397_us_572 under sec_1_263_a_-5 a taxpayer must capitalize an amount_paid to facilitate a business acquisition or reorganization transaction described in sec_1_263_a_-5 an amount is paid to facilitate a transaction described in sec_1_263_a_-5 if the amount is paid in the process of investigating or otherwise pursuing the transaction whether an plr-113274-16 amount is paid in the process of investigating or otherwise pursuing the transaction is determined based on all of the facts and circumstances see sec_1_263_a_-5 sec_1_263_a_-5 provides that an amount that is contingent on the successful closing of a transaction described in sec_1_263_a_-5 success-based_fee is presumed to facilitate the transaction and thus must be capitalized a taxpayer may rebut the presumption by maintaining sufficient documentation to establish that a portion of the fee is allocable to activities that do not facilitate the transaction and thus may be deductible a taxpayer's method for determining the portion of a success-based_fee that facilitates a transaction and the portion that does not facilitate the transaction is a method_of_accounting under sec_446 because the treatment of success-based fees was a continuing subject of controversy between taxpayers and the service the service published revproc_2011_29 revproc_2011_29 provides a safe_harbor method_of_accounting for allocating success-based fees paid in business_acquisitions or reorganizations described in sec_1_263_a_-5 in lieu of maintaining the documentation required by sec_1_263_a_-5 this safe_harbor permits electing taxpayers to treat percent of the success-based_fee as an amount that does not facilitate the transaction the remaining portion of the fee must be capitalized as an amount that facilitates the transaction section dollar_figure of revproc_2011_29 allows a taxpayer to make a safe_harbor election with respect to success-based fees section dollar_figure provides that the service will not challenge a taxpayer's allocation of success-based fees between activities that facilitate a transaction described in sec_1_263_a_-5 and activities that do not facilitate the transaction if the taxpayer does three things first the taxpayer must treat percent of the amount of the success-based_fee as an amount that does not facilitate the transaction second the taxpayer must capitalize the remaining amount of the success-based_fee as an amount which does facilitate the transaction third the taxpayer must attach a statement to its original federal_income_tax return for the taxable_year the success-based_fee is paid_or_incurred this statement should state that the taxpayer is electing the safe_harbor identify the transaction and state the success- based fee amounts that are treated as not facilitating the transaction and the success- based fee amounts that are treated as facilitating the transaction sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-1 provides that the commissioner has discretion to grant a plr-113274-16 reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make certain regulatory elections sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment sec_301_9100-3 provides special rules for accounting_method regulatory elections sec_301_9100-3 provides that the interests of the government are deemed prejudiced except in unusual or compelling circumstances if the accounting_method regulatory election for which relief is requested is subject_to the advance consent procedures for method changes requires a sec_481 adjustment would permit a change from an impermissible method_of_accounting that is an issue under consideration by examination or any other setting or provides a more favorable method_of_accounting if the election is made by a certain date or taxable_year conclusion based upon our analysis of the facts and representations provided taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government therefore the requirements of sec_301_9100-1 and sec_301_9100-3 have been met taxpayer is granted an extension of days from the date of this ruling to file a year safe_harbor election under revproc_2011_29 with respect to the success- based transaction advisory services fee discussed herein the rulings contained in this letter are based on information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-113274-16 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether taxpayer properly included the correct costs as its success-based fees subject_to the retroactive election or whether taxpayer's transaction is within the scope of revproc_2011_29 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively a taxpayer filing its return electronically may satisfy this requirement by attaching a statement to its return that provides the date and control number of the letter_ruling in accordance with the provisions of the power_of_attorney currently on file with this office a copy of this letter is being sent to your authorized representatives we are also sending a copy of this letter to the appropriate operating division director enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours ___________________________ bridget tombul chief branch office of associate chief_counsel income_tax accounting enclosure copy for sec_6110 purposes
